     Case 1:14-cv-02953-PAE Document 335 Filed 09/06/19 Page 1 of 1




September 6, 2019

Judge Paul A. Engelmayer
U.S. District Court for the Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 2201
New York, NY 10007

                         Re: Doe v. Annucci et al. (14-cv-2953)
                               Withdrawal of Attorney

Dear Judge Engelmayer:

      Please be advised that, as of September 6, 2019, Sean Heikkila is no longer
employed by Debevoise & Plimpton LLP.

        I hereby respectfully request the Court’s permission to have Mr. Heikkila’s name
removed from the Court’s docket and ECF distribution list. I would be most grateful if
Your Honor would approve of this withdrawal by having this letter memo endorsed so
that the Clerk may modify and update the Court’s records.

       Thank you for your attention to this request.


                                             Respectfully submitted,

                                             /s/ Nathan S. Richards

                                             Nathan S. Richards

cc: All counsel (via ECF)



                                             SO ORDERED:



                                             __________________
                                             U.S.D.J.
